DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks 
Claims 1-7 have been withdrawn from consideration. Claim 8 has been amended. Claims 9-15 are as previously presented. Claims 9-15 are currently examined. 
Status of Objections and Rejections 
The rejection as set forth within the last office action has been modified as necessitated by applicant’s amendments.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi (US 2008/0152972).
As to claim 8, Igarashi discloses a method for estimating a concentration of hydrogen in a fuel cell (figure 7, [0127] and throughout), comprising: measuring, a time duration from a point in time when an operation of the fuel cell ends to a point in time when the fuel cell restarts ([figure 7, [0127] and throughout); estimating, an amount of air introduced into the fuel cell during the time duration using the measured time duration (figure 7, [0127] and throughout); and estimating, a concentration of hydrogen in a hydrogen supply line at the time 
As to claim 10, modified Igarashi discloses wherein, in the estimating of the amount of air introduced into the fuel cell, when the measured time duration is equal to or greater than a preset time or more, the amount of air introduced into the fuel cell is estimated under the assumption that a blocked region of an air supply line, and the hydrogen supply line constitute a single closed system (figure 7, [0127] and throughout, the air enters through dispersion and the hydrogen tank is off when the fuel cell is shut down thus it can be considered a closed system).
As to claim 12, modified Igarashi discloses wherein, in estimating the concentration of hydrogen in the hydrogen supply line, a final concentration is estimated by applying the amount of introduced air estimated in the estimating of the amount of air introduced into the fuel cell, to a reference concentration based on the measured time duration (figure 7, [0127] and throughout, as the air entering is through dispersions and can be calculated then it is being compared to previous data as the only variable is the time). 
Claims 8, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2004/0229088).
As to claim 8, Hayashi discloses a method for estimating a concentration of hydrogen in a fuel cell (figures 1 and 7, [0090]-[0092] and throughout), comprising: measuring, by a controller, a time duration from a point in time when an operation of the fuel cell ends to a point in time when the fuel cell restarts (figures 1 and 7, [0090]-[0092] and throughout); estimating, by the controller, an amount of nitrogen introduced into the fuel cell during the time duration using the measured time duration (figures 1 and 7, [0090]-[0092] and throughout); and estimating, by the controller, a concentration of hydrogen in a hydrogen supply line at the time of restarting the fuel cell based on the measured time duration and the estimated amount of introduced nitrogen (figures 1 and 7, [0090]-[0092] and throughout); and performing, by the controller, a hydrogen purge controlled based on the estimated concentration of hydrogen (figures 1 and 7, [0090]-[0092] and throughout). Hayashi is silent to wherein the estimations are being performed by air as Hayashi is using nitrogen. It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use air in place of nitrogen to account for the other gasses entering the supply line. 
As to claim 10, Hayashi discloses wherein, in the estimating of the amount of air introduced into the fuel cell, when the measured time duration is equal to or greater than a preset time or more, the amount of air introduced into the fuel cell is estimated under the assumption that a blocked region of an air supply line, and the hydrogen supply line constitute a single closed system (figures 1 and 7, [0090]-[0092] and throughout). 
As to claim 12, Hayashi discloses wherein, in estimating the concentration of hydrogen in the hydrogen supply line, a final concentration is estimated by applying the amount of introduced air estimated in the estimating of the amount of air introduced into the fuel cell, to a reference concentration based on the measured time duration (figures 1 and 7, [0090]-[0092] and throughout). 
As to claim 13, Hayashi discloses wherein, further comprising, prior to measuring the time duration, storing, by the controller, an operation temperature of the fuel cell, wherein the reference concentration is pre-mapped based on the time duration and the operation temperature of the fuel cell in a state in which air is not introduced into the fuel cell (figures 1 and 7, [0090]-[0092] and throughout).  
Allowable Subject Matter
Claims 9, 11, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Hayashi and Igarashi are the closest prior arts of record. However, the prior arts do not take into consideration the specific requirements discussed within claims 9 and 14.
Response to Arguments
Applicant’s arguments, see Applicants Arguments, filed 12/2/2021, with respect to the rejection of amended claim under the 101-type rejection have been fully considered and are persuasive, because the claim now preforms and action with the information collected.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R OHARA/Examiner, Art Unit 1724